DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to the amendment filed 03/02/2022.
Claims 1, 10, 11, 13 and 15 are currently amended.  
Claim 2 has been canceled.
Claims 1, 10 and 15 are independent claims.   
Claims 1 and 3-20 are pending.
This Office Action is made final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8, 10-12, 15-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eric Jason Brandwine (US 2017/0366551 A1) (hereinafter Brandwine) in view of Chen et al. (US 2018/0074864 A1) (hereinafter Chen) and further in view of Faulhaber, Jr. et al. (US 2019/0155633 A1) (hereinafter Faulhaber).
 
As per claim 1, Brandwine discloses A system comprising: one or more interfaces configured to communicate to one or more devices via an isolated local area network (e.g. Brandwine: [Fig. 1] [0012-0014] [Fig. 2A] [0020].); one or more processors; and memory storing instructions that, when executed by the one or more processors (e.g. Brandwine: [Fig. 1] [0012-0013].  Also see [Fig. 2A] [0021-0022] [Fig. 4] [0064] [0068] [Claim 17] [Claims 1 and 8].), cause the system to perform operations comprising: receive, from the device via the isolated local area network, a request for computing services that are hosted on the system and not on the device (e.g. Brandwine: [Fig. 1] [0012] discloses a user is able to utilize a client device to submit requests across a network to a resource provider environment.  The resource provider environment receives processing requests.  [0014] disclose a request that is received to an interface layer of the provider environment.  [0002] disclose users can request computer resources from a data center.  Also see [0016-0017].  [Fig. 2A] [0019] [0031] discoes receiving user requests to execute program code.  [0020] discloses user computing device submits a request to execute the user codes on the virtual compute system via programming interfaces.  Also see [0024-0025] [0034-0035] [Claim 17].); access policies that are applicable to the device and the requested computing services; based on the policies, the requested computing services, and determining that the system conforms to the computing attributes required to execute the container, generate an instance of the container configured to provide the requested computing services (e.g. Brandwine: [0014] discloses upon receiving the request from the user/device, authenticating the user using various types of credentials.  If the user has an account with the appropriate permissions, status, etc., the resource manager determines whether there are adequate resources available to suit the user’s request, and if so, then provisions the resources.  [0034] security policies control which instances in the warming pool are usable by which user.  [0035] disclose assigning the instances and containers according to policies that dictate which requests can be executed in which containers and which instances can be assigned to which users.  [0037-0038] based on information specified in the request to execute user code, creates a new container or locates an existing container in one of the instances in the active pool.  [0040] creates a new container on the instances and assigns the container to the request based on various conditions.  [0045] finding compute capacity (e.g., containers) to Thus, above passages expressly discloses that a new container is only created after certain conditions are met by user device and the requested service.  Furthermore, it is strongly implied that a new container is only created when adequate resources  are available to execute the container.  For example, a container is only created/provisioned after determining/validating the availability of the required resources.); receive, by the instance of the container, offloaded processing tasks from the device; process, by the instance of the container, the offloaded processing tasks (e.g. Brandwine: [0019] discloses VM instance in the pool can be designated to service user requests to execute program code.  The program code can be executed in isolated container that are created on the VM instance.  [0024] discloses receiving code execution request from a user and executing user code using container.  [0037-0038] discloses creating a new container, assigning the container to the request, and causing the user code to be loaded and executed in the container.  [0040] assigns the instance to the user associated with the request, creates a new container on the ; and Brandwine further implies send, by the instance of the container to the device, data indicative of the processed tasks (e.g. Brandwine: [0029] discloses executing user code in the assigned container and causing the output data to be provided back to the user.). 
As discussed above, Brandwine discloses generating a container based on policies, the requested services and after determining/validating resource availability for the container; and strongly implies “container may send the output data to the user after executing the user code.  Brandwine does not expressly disclose receive, from a device via the isolated local area network, data that defines computing attributes required to execute the container.
However, Chen discloses receive, from a device via the isolated local area network, data that defines a container and computing attributes required to execute the container; determine, by the system, that the system conforms to the computing attributes required to execute the container; and generate an instance of the container (e.g. Chen; [0040] [Fig. 5] discloses receiving a request for the allocation of a container including a list of system resource requirements to executed the container.  The scheduler queries the system resource allocation database to determine whether all of the required system resources may be allocated from system resources marked as available.  If it is determined that there are sufficient available system resources, the scheduler may allocate the system resources and create the new container.  [0012-0013] discloses querying the system resource allocation database to discover if resources requested for a new container are available.  Typically, a request may be made to create a new 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of receiving request to create a new container including list of system resource required to execute the container and determining resource availability prior to creating a new container as taught by Chen into Brandwine because it would provide means to verify whether resources required to create a new container is available or not.  If resources are not available, system can check whether resources can be conditionally deallocated to meet the resource requirement to create new container before rejecting the request for new container.  This would allow system to make informed decision whether to accept a request for new container or reject the request based on system resource availability (see Chen; [Fig. 5, 510-570] [0041-0042]).
As discussed above, Brandwine implies container may send the output data to the user after executing the user code, but the combination of Brandwine and Chen does not expressly disclose send data/result to the device by the instance of the container.
However, Faulhaber expressly discloses send, by the instance of the container to the device, data indicative of the processed tasks (e.g. Faulhaber: [0065] disclose ML container transmits the output to the model prediction data store and/or the user device.  [0156] discloses the container returns the result from the container to the client.  [0164] disclose reporting the training job run status to the client.  Also see [0151] [Fig. 10 and related description].). Faulhaber also discloses receive, from a device via the isolated local area network, data that defines a container (e.g. Faulhaber; [0029] discloses user device provides a request to the frontend that includes a container image or location where container image is stored.  [0031-0032] discloses the user device may provide a container image or an address/location of a container image in the training request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of using container to send result/output indicative of the processed tasks as taught by Faulhaber into Brandwine and Chen because it would provide task result/status directly to the user without involving virtual machine.  This will eliminate step of sending execution result from container to virtual machine and reduce latency associated with providing results to the client machine (see Faulhaber; [0065] [0156]).

As per claim 3, the combination of Brandwine, Chen and Faulhaber discloses (Original) The system of claim 1 [See rejection to claim 1 above], wherein the computing services comprise graphics processing services, wherein the graphics processing services are provided by a graphics processing unit (GPU) (e.g. Brandwine: [Fig. 1] [0012-0013] discloses the resource provider environment can include any appropriate computing resources for receiving requests and performing actions in response to the user request.  [0066] discloses execution/resource environment includes application server, which may include any appropriate hardware and software to provide services to the client/user.  The application server provides access control services to generate content such as text, graphics, audio and/or video.  Faulhaber: [0029] discloses user request sends training request and information describing the . 

As per claim 4, the combination of Brandwine, Chen and Faulhaber discloses (Original) The system of claim 1 [See rejection to claim 1 above], further comprising instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receive requests from additional devices for computing services (e.g. Brandwine:  [Fig. 2A][0020] disclose various user computing devices that may submit requests to execute the user codes on virtual compute system.  [0024] Users may use the virtual compute system 210 to execute user code thereon.  [0033] the virtual machine instances may be configured differently to suit the needs for different users.  Faulhaber: [Fig. 1] [0029] discloses user devices can interact with model training system.  Each user device can provide a training request that includes a container image or location of container image.); access policies that are applicable to the additional devices and the requested computing services; and based on the policies and the requests, instantiate additional containers configured to provide the requested computing services (e.g. Brandwine: [Fig. 2B] discloses initiating multiple containers on a plurality of VM instances to service code execution requests from the plurality of users.  [0014] discloses upon receiving the request from the user/device, authenticating the user using various types of credentials.  If the user has an account with the appropriate permissions, status, etc., the resource manager determines whether there are adequate resources available to suit the user’s request, and if so, then provisions the resources.  [0025] discloses frontend can process all requests to execute users code.  Frontend determines whether the user associated with .

As per claim 6, the combination of Brandwine, Chen and Faulhaber discloses (Original) The system of claim 1 [See rejection to claim 1 above], wherein the computing services comprise deep neural network (DNN) inferencing (e.g. Faulhaber: [0068] discloses hosting environment supports may different types of machine learning models including deep learning models.  Also see [0123] [Fig. 10].). 
 
As per claim 8, the combination of Brandwine, Chen and Faulhaber discloses (Original) The system of claim 1 [See rejection to claim 1 above], further comprising instructions that, when executed by the one or more processors, cause the system to perform operations comprising: implement an application programming interface (API) configured to allow client applications to discover and communicate with the system and its applications (e.g. Brandwine: [0010] discloses API that allows users to communicate with the virtual compute system and send request.  [0014] disclose a user wanting to utilize a portion of the resources can submit a request that is received to an interface layer of the provider environment.  APIs or other interfaces enables a user to submit request to the provider environment.  [0016-0017] discloses dedicated APIs can be provided to receive requests for a specific action to be performed.  [0020] the virtual compute system may provide the user computing devices with one or more user interfaces, APIs and/or other interfaces for submitting requests.).

As per claims 10, 11 and 12, these are method claims having similar limitations as cited in system claims 1, 4 and 8, respectively.  Thus, claims 10, 11 and 12 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 4 and 8, respectively.

As per claims 15, 16 and 19, these are storage medium claims having similar limitations as cited in system claims 1, 4 and 6, respectively.  Thus, claims 15, 16 and 20 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 4 and 6, respectively.

As per claim 20, the combination of Brandwine, Chen and Faulhaber discloses (Original) The non-transitory computer-readable storage medium of claim 19, wherein the computing services comprise one or more of deep neural network (DNN) inferencing, GPU rendering, high-definition semantic image segmentation, object detection and localization, reinforcement learning-based control systems and intelligent agents, natural language processing, online machine learning training, computer vision, high fidelity facial recognition, depth camera and light detection and ranging (LIDAR) point cloud processing, real-time 3D geometric reconstruction from video, complex inverse kinematics (IK) and forward kinematics (FK), 2D and 3D path planning and anomaly detection, high definition and ultra-high definition video broadcast of live video from one to many or many to many clients, or augmented reality (AR) high definition and ultra-high definition 3D augmented video broadcast of live video from one to many or many to many clients (e.g. Faulhaber: [0068] discloses hosting environment supports many different types of machine learning models including deep learning models.  [0183] discloses providing services that generates content such as text, graphics, audio, video, etc., to be transferred to the client device. Also see [0029] [0123] [Fig. 10].  Brandwine: [0012] discloses environment provides services for processing requests, then returning data, web pages, video, audio or other such content.). 

Claims 5 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Brandwine and Chen in view of Faulhaber and further in view of Keith Robert Broerman (US 2017/0041214 A1) (hereinafter Broerman).

As per claim 5, the combination of Brandwine, Chen and Faulhaber discloses (Original) The system of claim 1 [See rejection to claim 1 above], but the combination does not disclose further comprising instructions that, when executed by the one or more processors, cause the system to perform operations comprising: multicast content to a plurality of devices via the isolated local area network. 
However, Broerman discloses the system to perform operations comprising: multicast content to a plurality of devices via the isolated local area network (e.g. Broerman: [0003] [0022] discloses initiating a downstream flow of multicast traffic (video, audio, etc.) from multicast routers located at the service provider or in the cloud, which is then forwarded by the gateway to the requesting client.  [0029] the upstream multicast router receives the requests and streams the requested content thru the updated network topology.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method providing content to requesting clients using well-known multicast mechanism as taught by Broerman into the combination of Brandwine, Chen and Faulhaber because it would provide means for sending contents to all the requesting clients that joins the multicast routing group (see Broerman; [0005] [0022, 0029]).

As per claim 17, this is a storage medium claim having similar limitations as cited in system claim 5.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 7, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Brandwine and Chen in view of Faulhaber and further in view of Passaglia et a. (US 10,181,985 B1) (hereinafter Passaglia).

As per claim 7, the combination of Brandwine, Chen and Faulhaber discloses (Original) The system of claim 1 [See rejection to claim 1 above], but does not expressly disclose further comprising instructions that, when executed by the one or more processors, cause the system to perform operations comprising: enabling automatic discovery; and broadcasting the system and available services on the isolated local area network. 
However, Passaglia discloses the system to perform operations comprising: enabling automatic discovery; and broadcasting the system and available services on the isolated local area network (e.g. Passaglia: [Col. 1, lines 10-25] discloses typical discovery techniques one of the device broadcasts or multicasts a list of device capabilities [services] and a device identifier over the local network. [Col. 2, lines 8-14] [Col. 2, lines 61-66] discloses cloud-based discovery service that may be utilized to register devices and device capabilities, as well as applications and application services.  Also see [Figs. 1-3 and related description] [Figs. 7-9 and related description]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of cloud-based discovery technique to broadcast device identifier and device capabilities including application services to devices in local 

As per claim 13, the combination of Brandwine, Chen and Faulhaber discloses (Currently Amended) The method of claim 10 [See rejection to claim 10 above], but does not expressly disclose wherein the edge computing appliance is configured to register or unregister a connected device and manage execution of services and applications. 
However, Passaglia discloses wherein the edge computing appliance is configured to register or unregister connected device and manage execution of services and applications (e.g. Passaglia: [Col. 2, lines 10-25] discloses a cloud based discovery service may be utilized to register devices and device capabilities, as well as applications and application services.  The device may provide a device registration notification to the cloud-based discovery service.  The device registration notification may include device identifiers.  [Col. 2, lines 30-33] Once the device registration notification is received by cloud-based discovery service, the cloud-based discovery service registers the device by adding the device to a list of registered devices.  [Col. 3, lines 50-67] discloses de-registering devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of cloud-based discovery service that registers and de-registers devices based on registration notification and de-registration notification as taught by Passaglia into Brandwine and Faulhaber because it would allow maintain list of available devices (see Passaglia; [Col. 2, lines 30-33]).

As per claim 18, this is a storage medium claim having similar limitations as cited in system claim 7.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Brandwine and Chen in view of Faulhaber and further in view of y Arcas et al. (US 2015/0106430 A1) (hereinafter y Arcas).

As per claim 9, the combination of Brandwine, Chen and Faulhaber discloses (Original) The system of claim 1 [See rejection to claim 1 above], further comprising instructions that, when executed by the one or more processors, cause the system to perform operations comprising: implement an interface to one or more cloud-based services (e.g. Brandwine: [0010] discloses API that allows users to communicate with the virtual compute system and send request.  [0014] disclose a user wanting to utilize a portion of the resources can submit a request that is received to an interface layer of the provider environment.  APIs or other interfaces enables a user to submit request to the provider environment.  [0016-0017] discloses dedicated APIs can be provided to receive requests for a specific action to be performed.  [0020] the virtual compute system may provide the user computing devices with one or more user interfaces, APIs and/or other interfaces for submitting requests.).
cache content received from the cloud-based services.
However, y Arcas discloses cache content received from the cloud-based services (e.g. y Arcas: [0013] [0029] [Fig. 4B] discloses locally caching data from a cloud service on a client device for utilization by a local service on the client device.  The data fetch component may store the data received from cloud service into local cache for locally processing requests.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method locally caching data received from a cloud service on a client device as taught by y Arcas into the combination of Brandwine, Chen and Faulhaber because it would allow processing requests locally on the client device (see y Arcas; [0029]).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Brandwine and Chen in view of Faulhaber and further in view of Mittal et al. (US 2020/0099656 A1) (hereinafter y Mittal).

As per claim 14, the combination of Brandwine, Chen and Faulhaber discloses (Original) The method of claim 10 [See rejection to claim 10 above], Faulhaber further discloses a virtual network is designated for the device (e.g. Faulhaber: [0181] [Fig.14].). 
wherein a subnet of a virtual network is designated for the device.
However, Mittal discloses wherein a subnet of a virtual network is designated for the device (e.g. Mittal: [0007-0008] After the subnets are created to communicate data packet from a source IP address associated with a virtual machine in the virtual network of the service consumer to a destination IP address associated with the subnet that has been created in the virtual network of the service consumer.  [0069] disclose a method comprising creating a subnet, in the virtual network of the service provider, for mapping the service executing in the virtual network of the service provider into the virtual network of the service consumer.  Also see [Fig. 1] [0030] [0038] [0042] [0052-0053] [0070] [0085].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method of creating/designating a subnet of a virtual network for a client device as taught by Mittal into the combination of Brandwine and Faulhaber because it would help determining that data is being communicated between appropriate consumer from the provider.  It will help the service provider to translate an IP address associated with the subnet in the virtual network of the service consumer and it appears to virtual machine in the virtual network that the data is communicated within the same virtual network (see Mittal; [0007-0008]).

Response to Arguments
Applicant's arguments filed on 03/02/2022 have been fully considered but they are moot in view of new ground of rejections necessitated by the amendment.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIREN PATEL whose telephone number is (571)270-3366366.  The examiner can normally be reached on 10:00 - 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

March 26, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196